DETAILED ACTION
Claims 1-19 are pending.  Claims 1, 10 and 11 have been amended.  Claims 1-19 are rejected.
The instant application is a CIP of application No. 16/368,011 filed on 03/28/2019.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 09/02/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 6-13 and 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mckay et al., Patent Application Publication No. 2018/0367644 (hereinafter Mckay) in view of Messerli et al., Patent Application Publication No. 2014/0059226 (hereinafter Messerli) and Mutnuru et al., Patent Application Publication No. 2010/0138534 (hereinafter Mutnuru).

Regarding claim 1, Mckay traches:
A method for accessing a file in a global file system (Mckay Paragraph [0046], cloud service and provides details of environmental resources or services required for executing the), comprising:
sending, from a client device to a global file system storing a file (Mckay Paragraph [0046], cloud service and provides details of environmental resources or services required for executing), a request to access at least a portion of the file (Mckay Paragraph [0040], the client workstation sends a request to the associated server and the file is downloaded on the client workstation from the server), wherein the global file system includes at least one object storage system and at least one server (Mckay Paragraph [0040], the client workstation sends a request to the associated server and the file is downloaded on the client workstation from the server, Paragraph [0029], file sharing and synchronization mechanism utilizing third-party cloud storage),
receiving, at the client device, a cloud file descriptor from the at least one server (Mckay Paragraph [0046], response to the request, a descriptor record for the application is retrieved from a descriptor file), wherein the cloud file descriptor includes a plurality of download Mckay Paragraph [0040], the client workstation sends a request to the associated server and the file is downloaded on the client workstation from the server, Paragraph [0046], a descriptor record for the application is retrieved from a descriptor file), wherein the at least one object includes the requested at Mckay Paragraph [0040], the client workstation sends a request to the associated server and the file is downloaded on the client workstation from the server)
accessing, by the client device (Mckay Paragraph [0040], the client workstation sends a request to the associated server and the file is downloaded on the client workstation from the server), the at least a portion of the file using the cloud file descriptor (Mckay Paragraph [0046], response to the request, a descriptor record for the application is retrieved from a descriptor file).
Mckay does not expressly disclose:
wherein the data of the file is stored in a plurality of objects stored in the at least one object storage system;
and wherein each download token of the plurality of download tokens includes at least an indicator of the location of the object and at least one temporary credential, wherein the at least one temporary credential is for authorizing retrieval of the object from the indicated location;
receiving by the client device the at least a portion of the file without further authentication by the client device to the at least one object storage system.
However, Messerli teaches:
wherein the data of the file is stored in a plurality of objects stored in the at least one object storage system (Messerli Paragraph [0145], Each system has a set of local backend services providing authn, authz, storage);
and wherein each download token of the plurality of download tokens includes at least an indicator of the location of the object and at least one temporary credential (Messerli Paragraph [0133], uniform resource locator, Paragraph [0146], efficient in some circumstances to generate a new temporary credential), wherein the at least one temporary credential is for authorizing retrieval of the object from the indicated location (Messerli Paragraph [0146], efficient in some circumstances to generate a new temporary credential at the local system so that the cross-service proxied call does not need to be made for subsequent accesses);
receiving by the client device the at least a portion of the file without further authentication by the client device to the at least one object storage system (Messerli Paragraph [0133], uniform resource locator, Paragraph [0146], efficient in some circumstances to generate a new temporary credential at the local system so that the cross-service proxied call does not need to be made for subsequent accesses).
The claimed invention and Messerli are from the analogous art of cloud systems.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed having the teachings of Mckay and Messerli to have combined Mckay and Messerli.
The motivation to combine Mckay and Messerli is to improve access by using temporary credentials.  It would have been obvious to one of ordinary skill in the art to take the system of Mckay and combine it with the temporary credentials of Messerli in order to obtain the predictable result of improving access.  Therefore, it would have been obvious to one of ordinary skill in the art to have combined Mckay and Messerli.
McKay does not expressly disclose:
transmitting by the client device to the at least one object storage system the at least an indicator of the location of the object and the at least one temporary credential, to access the at least portion of the file using the cloud file descriptor; and
However, Mutnuru teaches:
transmitting by the client device to the at least one object storage system the at least an indicator of the location of the object and the at least one temporary credential (Mutnuru Paragraph [0232], the authentication service 620 successfully authenticates the credentials, the authentication service 620 transmits an access token and URL for the client), to access the at least portion of the file Mutnuru Paragraph [0232], the authentication service 620 successfully authenticates the credentials, the authentication service 620 transmits an access token and URL for the client); and
The claimed invention and Mutnuru are from the analogous art of data access systems.  It would have been obvious to one of ordinary skill in the art before the claimed invention was effectively filed having the teachings of Mckay and Mutnuru to have combined Mckay and Mutnuru.  One of ordinary skill in the art would recognize the benefits of authenticating data sent from the client before allowing access.

Regarding claim 2, Mckay in view of Messerli and Mutnuru further teaches:
The method of claim 1, wherein the client device is configured to access the global file system via a pluggable file system interface (Messerli Paragraph [0064], various services are provided, and different capabilities can be included through a plug-in architecture).

Regarding claim 3, Mckay in view of Messerli and Mutnuru further teaches:
The method of claim 1, wherein the client device is configured to access the at least a portion of the file using parallelism (Messerli Paragraph [0113], device are sent to one or more downstream Workers, where the messages can be processed in parallel instead of serially).

Regarding claim 6, Mckay in view of Messerli and Mutnuru further teaches:
The method of claim 1, wherein the client device directly communicates with at least one object storage system (Mckay Fig. 3, shows client D1 bypassing server S1 and connecting directly to S2 through the internet), wherein the direct communication does not include communicating with the at Mckay Fig. 3, shows client D1 bypassing server S1 and connecting directly to S2 through the internet).

Regarding claim 7, Mckay in view of Messerli and Mutnuru further teaches:
The method of claim 6, wherein each download token includes at least an indicator of the location of the object and at least one temporary credential (Messerli Paragraph [0133], uniform resource locator, Paragraph [0146], efficient in some circumstances to generate a new temporary credential at the local system so that the cross-service proxied call does not need to be made for subsequent accesses), wherein the at least one temporary credential is used for authorizing retrieval of the object from the indicated location (Messerli Paragraph [0133], uniform resource locator, Paragraph [0146], efficient in some circumstances to generate a new temporary credential at the local system so that the cross-service proxied call does not need to be made for subsequent accesses).

Regarding claim 8, Mckay in view of Messerli and Mutnuru further teaches:
The method of claim 1, wherein the cloud file descriptor further includes at least one decryption key for deciphering the retrieved objects at the client device (Mckay Paragraph [0041], which could only be unlocked through the use of the corresponding decryption key, Paragraph [0046], response to the request, a descriptor record for the application is retrieved from a descriptor file).

Regarding claim 9, Mckay in view of Messerli and Mutnuru further teaches:
The method of claim 1, wherein the at least one object includes a first object stored in a first object storage system and a second object stored in a second object storage system (Messerli Paragraph [0219], first storage server 108 includes 2 TB of storage, a second storage server 108 includes 4 TB of storage, Weights may be applied to storage servers 108 to balance the distribution of data on the storage servers 108 in the object storage system 500 to account for different storage capacities), where the second object storage system is distinct from the first object storage system (Messerli Paragraph [0219], first storage server 108 includes 2 TB of storage, a second storage server 108 includes 4 TB of storage).

Regarding claim 10, Mckay teaches:
A non-transitory computer readable medium having stored thereon instructions for causing a processing circuitry to execute a process (Mckay Paragraph [0046], cloud service and provides details of environmental resources or services required for executing, Paragraph [0025], general storage devices commonly used in storing data in network topologies (e.g. storage server, hard disks, NAS devices et al.)), the process comprising:
sending, from a client device to a global file system storing a file (Mckay Paragraph [0046], cloud service and provides details of environmental resources or services required for executing), a request to access at least a portion of the file (Mckay Paragraph [0040], the client workstation sends a request to the associated server and the file is downloaded on the client workstation from the server), wherein the global file system includes at least one object storage system and at least one server (Mckay Paragraph [0040], the client workstation sends a request to the associated server and the file is downloaded on the client workstation from the server, Paragraph [0029], file sharing and synchronization mechanism utilizing third-party cloud storage),
receiving, at the client device, a cloud file descriptor from the at least one server (Mckay Paragraph [0046], response to the request, a descriptor record for the application is retrieved from a descriptor file), wherein the cloud file descriptor includes a plurality of download Mckay Paragraph [0040], the client workstation sends a request to the associated server and the file is downloaded on the client workstation from the server), wherein the at least one object includes the requested at least a portion of the file (Mckay Paragraph [0040], the client workstation sends a request to the associated server and the file is downloaded on the client workstation from the server)
Mckay does not expressly disclose:
wherein the data of the file is stored in a plurality of objects stored in the at least one object storage system;
and wherein each download token of the plurality of download tokens includes at least an indicator of the location of the object and at least one temporary credential, wherein the at least one temporary credential is for authorizing retrieval of the object from the indicated location;
receiving by the client device the at least a portion of the file without further authentication by the client device to the at least one object storage system.
However, Messerli teaches:
wherein the data of the file is stored in a plurality of objects stored in the at least one object storage system (Messerli Paragraph [0145], Each system has a set of local backend services providing authn, authz, storage);
and wherein each download token of the plurality of download tokens includes at least an indicator of the location of the object and at least one temporary credential (Messerli Paragraph [0133], uniform resource locator, Paragraph [0146], efficient in some circumstances to generate a new temporary credential), wherein the at least one temporary credential is for authorizing retrieval of the object from the indicated location (Messerli Paragraph [0146], efficient in some circumstances to generate a new temporary credential at the local system so that the cross-service proxied call does not need to be made for subsequent accesses);
receiving by the client device the at least a portion of the file without further authentication by the client device to the at least one object storage system (Messerli Paragraph [0133], uniform resource locator, Paragraph [0146], efficient in some circumstances to generate a new temporary credential at the local system so that the cross-service proxied call does not need to be made for subsequent accesses).
The claimed invention and Messerli are from the analogous art of cloud systems.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed having the teachings of Mckay and Messerli to have combined Mckay and Messerli.
The motivation to combine Mckay and Messerli is to improve access by using temporary credentials.  It would have been obvious to one of ordinary skill in the art to take the system of Mckay and combine it with the temporary credentials of Messerli in order to obtain the predictable result of improving access.  Therefore, it would have been obvious to one of ordinary skill in the art to have combined Mckay and Messerli.
Mckay does not expressly disclose:
transmitting by the client device to the at least one object storage system the at least an indicator of the location of the object and the at least one temporary credential, to access the at least a portion of the file using the cloud file descriptor; and
However, Mutnuru teaches:
transmitting by the client device to the at least one object storage system the at least an indicator of the location of the object and the at least one temporary credential (Mutnuru Paragraph [0232], the authentication service 620 successfully authenticates the credentials, the authentication service 620 transmits an access token and URL for the client), to access the at least a portion of the file using the cloud file descriptor (Mutnuru Paragraph [0232], the authentication service 620 successfully authenticates the credentials, the authentication service 620 transmits an access token and URL for the client); and
The claimed invention and Mutnuru are from the analogous art of data access systems.  It would have been obvious to one of ordinary skill in the art before the claimed invention was effectively filed having the teachings of Mckay and Mutnuru to have combined Mckay and Mutnuru.  One of ordinary skill in the art would recognize the benefits of authenticating data sent from the client before allowing access.

Regarding claim 11, Mckay teaches:
A system for reading a file from a global file system (Mckay Paragraph [0046], cloud service and provides details of environmental resources or services required for executing), comprising: a processing circuitry (Mckay Paragraph [0025], general storage devices commonly used in storing data in network topologies (e.g. storage server, hard disks, NAS devices et al.)); and
a memory, the memory containing instructions that (Mckay Paragraph [0046], cloud service and provides details of environmental resources or services required for executing), when executed by the processing circuitry, configure the system to (Mckay Paragraph [0025], general storage devices commonly used in storing data in network topologies (e.g. storage server, hard disks, NAS devices et al.)):
send, to a global file system storing a file, a request to access at least a portion of the file (Mckay Paragraph [0040], the client workstation sends a request to the associated server and the file is downloaded on the client workstation from the server), wherein the global file system includes at least one object storage system and at least one server (Mckay Paragraph [0040], the client workstation sends a request to the associated server and the file is downloaded on the client workstation from the server, Paragraph [0029], file sharing and synchronization mechanism utilizing third-party cloud storage),
receive a cloud file descriptor from the at least one server (Mckay Paragraph [0046], response to the request, a descriptor record for the application is retrieved from a descriptor file), wherein the cloud file descriptor includes a plurality of download Mckay Paragraph [0040], the client workstation sends a request to the associated server and the file is downloaded on the client workstation from the server), wherein the at least one object includes the requested at least a portion of the file (Mckay Paragraph [0040], the client workstation sends a request to the associated server and the file is downloaded on the client workstation from the server);
Mckay does not expressly disclose:
wherein the data of the file is stored in a plurality of objects stored in the at least one object storage system;
and wherein each download token of the plurality of download tokens includes at least an indicator of the location of the object and at least one temporary credential, wherein the at least one temporary credential is for authorizing retrieval of the object from the indicated location;
receive by the client device the at least a portion of the file without further authentication by the client device to the at least one object storage system.
However, Messerli teaches:
wherein the data of the file is stored in a plurality of objects stored in the at least one object storage system (Messerli Paragraph [0145], Each system has a set of local backend services providing authn, authz, storage);
and wherein each download token of the plurality of download tokens includes at least an indicator of the location of the object and at least one temporary credential (Messerli Paragraph [0133], uniform resource locator, Paragraph [0146], efficient in some circumstances to generate a new temporary credential), wherein the at least one temporary credential is for authorizing retrieval of the object from the indicated location (Messerli Paragraph [0146], efficient in some circumstances to generate a new temporary credential at the local system so that the cross-service proxied call does not need to be made for subsequent accesses);
receive by the client device the at least a portion of the file without further authentication by the client device to the at least one object storage system (Messerli Paragraph [0133], uniform resource locator, Paragraph [0146], efficient in some circumstances to generate a new temporary credential at the local system so that the cross-service proxied call does not need to be made for subsequent accesses).
The claimed invention and Messerli are from the analogous art of cloud systems.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed having the teachings of Mckay and Messerli to have combined Mckay and Messerli.
The motivation to combine Mckay and Messerli is to improve access by using temporary credentials.  It would have been obvious to one of ordinary skill in the art to take the system of Mckay and combine it with the temporary credentials of Messerli in order to obtain the predictable result of improving access.  Therefore, it would have been obvious to one of ordinary skill in the art to have combined Mckay and Messerli.
Mckay does not expressly disclose:
transmit by the client device to the at least one object storage system the at least an indicator of the location of the object and the at least one temporary credential, to access the at least a portion of the file using the cloud file descriptor; and
However, Mutnuru teaches:
transmit by the client device to the at least one object storage system the at least an indicator of the location of the object and the at least one temporary credential (Mutnuru Paragraph [0232], the authentication service 620 successfully authenticates the credentials, the authentication service 620 transmits an access token and URL for the client), to access the at least a portion of the file using the cloud file descriptor (Mutnuru Paragraph [0232], the authentication service 620 successfully authenticates the credentials, the authentication service 620 transmits an access token and URL for the client); and
The claimed invention and Mutnuru are from the analogous art of data access systems.  It would have been obvious to one of ordinary skill in the art before the claimed invention was effectively filed having the teachings of Mckay and Mutnuru to have combined Mckay and Mutnuru.  One of ordinary skill in the art would recognize the benefits of authenticating data sent from the client before allowing access.

Regarding claim 12, Mckay in view of Messerli and Mutnuru further teaches:
The system of claim 11, wherein the system is further configured to access the global file system via a pluggable file system interface (Messerli Paragraph [0064], various services are provided, and different capabilities can be included through a plug-in architecture).

Regarding claim 13, Mckay in view of Messerli and Mutnuru further teaches:
The system of claim 11, wherein the system is further configured to access the at least a portion of the file using parallelism (Messerli Paragraph [0113], device are sent to one or more downstream Workers, where the messages can be processed in parallel instead of serially).

Regarding claim 16, Mckay in view of Messerli and Mutnuru further teaches:
The system of claim 11, wherein the system directly communicates with at least one object storage system (Mckay Fig. 3, shows client D1 bypassing server S1 and connecting directly to S2 through the internet), wherein the direction communication does not include communicating with the at least one server (Mckay Fig. 3, shows client D1 bypassing server S1 and connecting directly to S2 through the internet).

Regarding claim 17, Mckay in view of Messerli and Mutnuru further teaches:
The system of claim 16, wherein each download token includes at least an indicator of the location of the object and at least one temporary credential (Messerli Paragraph [0133], uniform resource locator, Paragraph [0146], efficient in some circumstances to generate a new temporary credential at the local system so that the cross-service proxied call does not need to be made for subsequent accesses), wherein the at least one temporary credential is used for authorizing retrieval of the object from the indicated location (Messerli Paragraph [0133], uniform resource locator, Paragraph [0146], efficient in some circumstances to generate a new temporary credential at the local system so that the cross-service proxied call does not need to be made for subsequent accesses).

Regarding claim 18, Mckay in view of Messerli and Mutnuru further teaches:
The system of claim 11, wherein the cloud file descriptor further includes at least one decryption key for deciphering the retrieved objects at the system (Mckay Paragraph [0041], which could only be unlocked through the use of the corresponding decryption key, Paragraph [0046], response to the request, a descriptor record for the application is retrieved from a descriptor file).

Regarding claim 19, Mckay in view of Messerli and Mutnuru further teaches:
The system of claim 11, wherein the at least one object includes a first object stored in a first object storage system and a second object stored in a second object storage system (Messerli Paragraph [0219], first storage server 108 includes 2 TB of storage, a second storage server 108 includes 4 TB of storage, Weights may be applied to storage servers 108 to balance the distribution of data on the storage servers 108 in the object storage system 500 to account for different storage capacities), where the second object storage system is distinct from the first object storage system (Messerli Paragraph [0219], first storage server 108 includes 2 TB of storage, a second storage server 108 includes 4 TB of storage).

Claims 4 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mckay in view of Messerli, Mutnuru and McFerrin et al., Patent Application Publication No. 2015/0261782 (hereinafter McFerrin).

Regarding claim 4, Mckay in view of Messerli and Mutnuru teaches parent claim 1.
Mckay in view of Messerli and Mutnuru does not expressly disclose:
registering the client device for change notifications of the global file system, wherein a change notification is received at the client device when a change is made to one of the plurality of files.
However, McFerrin teaches:
registering the client device for change notifications of the global file system (McFerrin Paragraph [0129], example, push service 720 sends the change notification 1130 to client machine 120(2). Client machine 120(2), upon receiving change notification 1130, sends a request 1140 to obtain a copy of updated data), wherein a change notification is received at the client device when a change is made to one of the plurality of files (McFerrin Paragraph [0129], example, push service 720 sends the change notification 1130 to client machine 120(2). Client machine 120(2), upon receiving change notification 1130, sends a request 1140 to obtain a copy of updated data).
The claimed invention and McFerrin are from the analogous art of cloud systems.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed having the teachings of Mckay and McFerrin to have combined Mckay and McFerrin.
The motivation to combine Mckay and McFerrin is to improve communication by sending notifications.  It would have been obvious to one of ordinary skill in the art to take the system of Mckay and combine it with the notifications of McFerrin in order to obtain the predictable result of improving communication.  Therefore, it would have been obvious to one of ordinary skill in the art to have combined Mckay and McFerrin.

Regarding claim 14, Mckay in view of Messerli and Mutnuru teaches parent claim 11.
Mckay in view of Messerli and Mutnuru does not expressly disclose:
register for change notifications of the global file system, wherein a change notification is received at the system when a change is made to one of the plurality of files.
However, McFerrin teaches:
register for change notifications of the global file system (McFerrin Paragraph [0129], example, push service 720 sends the change notification 1130 to client machine 120(2). Client machine 120(2), upon receiving change notification 1130, sends a request 1140 to obtain a copy of updated data), wherein a change notification is received at the system when a change is made to one of the plurality of files (McFerrin Paragraph [0129], example, push service 720 sends the change notification 1130 to client machine 120(2). Client machine 120(2), upon receiving change notification 1130, sends a request 1140 to obtain a copy of updated data).
The claimed invention and McFerrin are from the analogous art of cloud systems.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed having the teachings of Mckay and McFerrin to have combined Mckay and McFerrin.
The motivation to combine Mckay and McFerrin is to improve communication by sending notifications.  It would have been obvious to one of ordinary skill in the art to take the system of Mckay and combine it with the notifications of McFerrin in order to obtain the predictable result of improving communication.  Therefore, it would have been obvious to one of ordinary skill in the art to have combined Mckay and McFerrin.

Claims 5 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mckay in view of Messerli, Mutnuru and Li, Patent Application Publication No. 2020/0125656 (hereinafter Li).

Regarding claim 5, Mckay in view of Messerli and Mutnuru teaches parent claim 1.
Mckay in view of Messerli and Mutnuru does not expressly disclose:
wherein a monotonically increasing change number is assigned to each of the plurality of files, wherein each monotonically increasing change number indicates a relative modification order of one of the plurality of files, further comprising:
sending, by the client device, a request to enumerate the plurality of files at a requested time with respect to the monotonically increasing change numbers.
However, Li teaches:
wherein a monotonically increasing change number is assigned to each of the plurality of files (Li Paragraph [0044], "system commit number" or "system change number" (collectively referred to as a SCN), which is a monotonically increasing number that uniquely identifies and is associated with each of the sequence of changes that occur in the system), wherein each monotonically increasing change number indicates a relative modification order of one of the plurality of files (Li Paragraph [0044], "system commit number" or "system change number" (collectively referred to as a SCN), which is a monotonically increasing number that uniquely identifies and is associated with each of the sequence of changes that occur in the system), further comprising:
sending, by the client device, a request to enumerate the plurality of files at a requested time with respect to the monotonically increasing change numbers (Li Paragraph [0044], "system commit number" or "system change number" (collectively referred to as a SCN), which is a monotonically increasing number that uniquely identifies and is associated with each of the sequence of changes that occur in the system).
The claimed invention and Li are from the analogous art of cloud systems.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed having the teachings of Mckay and Li to have combined Mckay and Li.
The motivation to combine Mckay and Li is to improve change tracking by using monotonically increasing numbers.  It would have been obvious to one of ordinary skill in the art to take the system of Mckay and combine it with the monotonically increasing numbers of Li in order to obtain the predictable result of improving change tracking.  Therefore, it would have been obvious to one of ordinary skill in the art to have combined Mckay and Li.

Regarding claim 15, Mckay in view of Messerli and Mutnuru teaches parent claim 11.
Mckay in view of Messerli and Mutnuru does not expressly disclose:
wherein a monotonically increasing change number is assigned to each of the plurality of files, wherein each monotonically increasing change number indicates a relative modification order of one of the plurality of files, wherein the system is further configured to:
send a request to enumerate the plurality of files at a requested time with respect to the monotonically increasing change numbers.
However, Li teaches:
wherein a monotonically increasing change number is assigned to each of the plurality of files (Li Paragraph [0044], "system commit number" or "system change number" (collectively referred to as a SCN), which is a monotonically increasing number that uniquely identifies and is associated with each of the sequence of changes that occur in the system), wherein each monotonically increasing change number indicates a relative modification order of one of the plurality of files (Li Paragraph [0044], "system commit number" or "system change number" (collectively referred to as a SCN), which is a monotonically increasing number that uniquely identifies and is associated with each of the sequence of changes that occur in the system), wherein the system is further configured to:
send a request to enumerate the plurality of files at a requested time with respect to the monotonically increasing change numbers (Li Paragraph [0044], "system commit number" or "system change number" (collectively referred to as a SCN), which is a monotonically increasing number that uniquely identifies and is associated with each of the sequence of changes that occur in the system).
The claimed invention and Li are from the analogous art of cloud systems.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed having the teachings of Mckay and Li to have combined Mckay and Li.
The motivation to combine Mckay and Li is to improve change tracking by using monotonically increasing numbers.  It would have been obvious to one of ordinary skill in the art to take the system of Mckay and combine it with the monotonically increasing numbers of Li in order to obtain the predictable result of improving change tracking.  Therefore, it would have been obvious to one of ordinary skill in the art to have combined Mckay and Li.

Response to Arguments
Applicant’s arguments, see pages 7-12, filed 06/30/2021, with respect to the rejection(s) of claim(s) 1-19 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the amendments and the newly cited Messerli and Mutnuru references.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUSTIN D EYERS whose telephone number is (408)918-7562.  The examiner can normally be reached on Monday-Friday 9:00am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on (571)272-0631.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DUSTIN D EYERS/               Examiner, Art Unit 2164        

/ASHISH THOMAS/               Supervisory Patent Examiner, Art Unit 2164